DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Response to Amendment
The Amendment filed 11/08/2022 has been entered.  Claims 1, 3 and 6-15 remain pending in the application.  Claims 11-15 have been withdrawn.  Claims 2 and 4-5 have been canceled.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (WO 2018017130 A1), previously cited, as evidenced by Albrecht Ludwig Harreus; R. Backes; J.‐O. Eichler; R. Feuerhake; C. Jäkel; U. Mahn; R. Pinkos; R. Vogelsang (2011) "2‐Pyrrolidone". Ullmann's Encyclopedia of Industrial Chemistry. Weinheim: Wiley-VCH., 2011 (“Harreus”), in view of Alfa Aesar, 88390 Stainless Steel powder, -325 mesh, Type 316-L, a commercially available powder, available at https://www.alfa.com/en/catalog/088390/, as evidenced by Erickson et al PCT/US16/15723.
Regarding claim 1, 3, and 6-9, Abbott teaches that “the second liquid holds the reducible metal oxide particles in a stable dispersion, so that the selective deposition of the second liquid deposits reducible metal oxide particles onto the layer of a build material” (which reads upon “a thermally sensitive binder fluid”, as recited in the instant claim; paragraph [0052]).  Abbott teaches that “the second liquid may include additional components, such as a fluid portion to hold the reducible metal oxide particles in a stable dispersion, a binder, a suspension aid, or any other suitable components” (paragraph [0052]).  Abbott teaches that “the second liquid may contain solid particles and that such solid particles may include a susceptor, a sintering aid, a binder, a reducible metal oxide particle, or any other component of the first or second liquid that is a solid” (which reads upon “thermally sensitive binder fluid, metal oxide nanoparticles”, as recited in the instant claim; paragraph [0057]).  Abbott teaches that “heating (104) is performed in the presence of a reducing agent” (which reads upon “a thermally activated reducing agent”, as recited in the instant claim; paragraph [0061]).  Abbott teaches “a reducible metal oxide particle is incorporated into a second liquid as a stable dispersion” (paragraph [0055]).  Abbott teaches “providing reducible metal oxide particles that are sufficiently small, such as, for example, 100 nanometers (nm)” (which reads upon “metal oxide nanoparticles”, as recited in instant claim 1; which reads upon “wherein the metal oxide nanoparticles include nanoparticles having a particle size from 10 nm to 1µm”, as recited in instant claim 6; paragraph [0055]).  Abbott teaches that “the second liquid includes 57.75 % water, 17% 2-pyrrolidone, and 20 % silica” (which reads upon “an aqueous liquid vehicle comprising water, a thermally activated reducing agent dissolved in or miscible with the water”, as recited in instant claim 1; which reads upon “wherein the thermally sensitive binder fluid a polymeric binder-free fluid”, as recited in instant claim 3; which reads upon “water is present at from 20 wt% to 95 wt%, the metal oxide nanoparticles are present at from 2 wt% to 40 wt%, and the thermally activated reducing agent is present at from 2 wt% to 40 wt%”, as recited in instant claim 7; which reads upon “wherein the thermally activated reducing agent is 2-pyrrolidone”, as recited in instant claim 8; Table II, paragraph [0115]; Harreus teaches that 2-pyrrolidone is miscible with water, page 1).  
⦁	Abbott teaches “powderbed-based current additive manufacturing” (which reads upon “a powder bed material”, as recited in the instant claim; paragraph [0017]).  Abbott teaches that “a build material is provided as a powder with a particle size ranging from 10 μm to 200 μm, such as from 10 μm to 100 μm” (paragraph [0042]).  Abbott teaches that “a build material that is capable of conducting electricity is used” (paragraph [0040]).  Abbott is silent regarding wherein the metal particles are selected from aluminum, titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tantalum, molybdenum, gold, silver, stainless steel, steel, or admixtures thereof.  
⦁	Alfa Aesar teaches 88390 Stainless Steel powder, -325 mesh, Type 316-L (which reads upon “a powder bed material”, as recited in the instant claim; page 1; which reads upon “wherein the metal particles are selected from aluminum, titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tantalum, molybdenum, gold, silver, stainless steel, steel, or admixtures thereof”, as recited in the instant claim; wherein the metal particles are present in an amount from 80 wt% to 100 wt% with respect to the total weight of the powder bed material”, as recited in instant claim 1; page 1; powder is capable of being used as a powder bed material).  Alfa Aesar teaches that the powder is -325 mesh (which reads upon “including metal particles having a D50 particle size distribution value ranging from 5 μm to 75 μm”, as recited in instant claim 1; which reads upon “wherein the metal particles have a D10 particle size distribution value from 1 μm to 50 μm, and a D90 particle size distribution value from 10 μm to 100 μm”, as recited in instant claim 9; page 1; 325 mesh is about 44 μm).  Erickson teaches that the powder was commercially available at least as early as the filing date of the application, 01/29/2016 (paragraph [0070]).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store both the powder of Alfa Aesar and the liquid of Abbott in a well-stocked 3D additive manufacturing facility.  The Examiner notes that the claims are to a material set and only require that both components are known and would reasonably be located near each other, however, no contact between the two is required.  
Regarding claim 10, Abbott teaches that “non-limiting examples of suitable reducible metal oxide particles include copper(H) oxide (CuO), silver oxide (Ag2O), gold oxide (Au2O3), iron(II) oxide (FeO), iron(II) oxide (Fe2O3), iron(II, III) oxide (Fe3O4), nickel(ll) oxide (NiO), manganese(IV) dioxide (MnCh), cobalt oxides (CoO, C03O4, and combinations thereof), zinc oxide (ZnO), chromium oxide, tin(IV) oxide (SnO2), and combinations thereof” (paragraph [0053]; stainless steel contains Fe).  

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.  Applicant argues that Abbott does not disclose the limitation "a thermally activated reducing agent dissolved in or miscible with the water" (remarks, page 7).  Applicant argues that Abbott does not teach that 2-pyrrolidone is a reducing agent, and it would not make sense to teach that the 2- pyrrolidone is a reducing agent because the liquid in Table II does not include any metal oxide nanoparticles to be reduced (remarks, page 8).  This is not found convincing because 2- pyrrolidone is a reducing agent, whether Abbott labels it as a co-solvent or a reducing agent is not relevant to patentability.  The reagent is taught.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733